Citation Nr: 0826913	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
2001, for the assignment of a 100 percent rating for organic 
personality disorder with associated depression (formerly 
characterized as a non-psychotic organic brain syndrome).  

2.  Entitlement to an effective date earlier than April 8, 
1994, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to March 
1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the veteran's case for further development 
in March 2006.  


FINDINGS OF FACT

1.  In November 1985, the Board denied entitlement to a 
rating in excess of 30 percent for non-psychotic organic 
brain syndrome.  

2.  In March 1995, the RO increased the rating for the 
veteran's mental condition to 50 percent effective April 8, 
1994.  The veteran did not appeal the decision.  

3.  On January 22, 1996, the veteran filed a claim for 
increased rating and submitted a private psychiatric report 
dated January 26, 1995 indicating that he was totally 
disabled.

4.  Medical evidence dated within one year of the January 
1996 claim shows that the veteran's service-connected mental 
condition was productive of total occupational and social 
impairment.

5.  The veteran filed a claim for TDIU on April 8, 1994.  
There is no evidence dated within the year prior showing that 
his service-connected disabilities precluded employment.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 26, 1995, 
but no earlier, for the assignment of a 100 percent rating 
for organic personality disorder with associated depression 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

2.  The criteria for an effective date earlier than April 8, 
1994, for an award of TDIU are not met.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
August 2001, prior to the initial adjudication of his claims 
in the January 2002 and January 2003 rating decisions at 
issue - that is, the decisions that awarded a 100 percent 
schedular rating and TDIU.  He was provided a second VCAA 
notice in March 2006 which dealt specifically with the issues 
of entitlement to earlier effective dates for the 100 percent 
and TDIU awards.  The VCAA letter summarized the evidence 
needed to substantiate the claims and VA's duty to assist.  
It also specified the evidence the veteran was expected 
to provide, including the information needed to obtain both 
his private and VA medical treatment records.  The record 
reflects that after the notice was provided the RO 
readjudicated the claims and sent the veteran a supplemental 
statement of the case (SSOC) in January 2008.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (The Court held that 
an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'").  The record 
clearly shows that the veteran was provided notice of what 
was required to substantiate the claims on appeal, and 
afforded ample opportunity to submit such information and/or 
evidence.

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VA notice must include information regarding the 
effective date that may be assigned, which is the specific 
issue on appeal.  In this case, the veteran was provided 
notice that satisfied Dingess in September 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for earlier 
effective dates for increased rating and TDIU.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Background

By rating action in June 1980, service connection was granted 
for non-psychotic organic brain syndrome, evaluated as 100 
percent disabling.  The evaluation was later reduced to 30 
percent by rating action in July 1982.  The veteran perfected 
an appeal of this decision.  

In a November 1985 decision, the Board denied a rating in 
excess of 30 percent for non-psychotic organic brain 
syndrome.  

On April 8, 1994, the veteran filed a claim for increased 
rating to include consideration of entitlement to TDIU.  

In a March 1995 rating decision, the RO increased the 
disability rating for the veteran's mental condition to 50 
percent from April 8, 1994.  Consideration of TDIU was 
deferred.  The veteran was notified of the decision that 
month; however, he did not file an appeal of the evaluation 
assigned for his mental condition.  

On January 22, 1996, the veteran filed a claim seeking "an 
increased rating of 100% disability retroactive to 1983."  
Submitted with his claim was a disability status update from 
Marriot International, his last employer, dated on January 
26, 1995.  The psychiatric report diagnosed organic 
personality disorder as well as two other conditions that 
service connection was in effect for.  The report concluded 
that the veteran was totally disabled.  The veteran also 
submitted a September 1995 evaluation from another staff 
psychiatrist that declared the veteran unemployable.  The 
record reflects that no action was taken on this claim.  

The veteran filed another claim for increased rating on June 
19, 2001.  

In a January 2002 rating decision, the RO increased the 
disability rating for the veteran's mental condition (now 
characterized as organic personality disorder with associated 
depression) to 100 percent effective June 19, 2001.  In 
January 2003, the veteran was awarded TDIU from April 8, 
1994.  

Entitlement to an effective date earlier than June 19, 2001 
for the assignment of a 100 percent rating for organic 
personality disorder with associated depression.  

Pertinent Law and Regulations

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

In addition, decisions of the RO that are not appealed in the 
proscribed time period are final and binding on the veteran 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 
63 Fed. Reg. 56704 (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. 3.1(p).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

VA revised the criteria for evaluating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. pt. 4).

Under the criteria applicable prior to November 7, 1996, a 
100 percent rating was warranted (1) when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
(2) where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).

Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Analysis

In this case, the veteran contends that the effective date 
for the 100 percent rating for his mental condition should go 
back to when the initial 100 percent rating was reduced to 30 
percent - that is, 1982.  While the Board disagrees with the 
veteran that an effective date back to 1982 is warranted, it 
does find, as explained below, that an effective date earlier 
than June 19, 2001 is warranted.  

Following the appeal of the July 1982 rating decision, which 
reduced the disability rating for the veteran's mental 
condition from 100 percent to 30 percent disabling, a 
November 1985 Board action continued the reduced 30 percent 
evaluation.  That decision is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Thereafter, the RO, in a March 1995 rating action, increased 
the disability rating to 50 percent from April 8, 1994.  As 
the veteran did not file an appeal, that decision is final as 
to the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.

As such, the Board has reviewed the record to ascertain 
whether there was any claim of entitlement to an increased 
rating received between March 1995 and June 19, 2001, the 
currently assigned effective date for the 100 percent rating.  
Although the veteran has not argued such, the record clearly 
shows that he filed a claim for increased rating on January 
22, 1996.  Accompanying his claim was medical evidence 
showing that he was totally disabled and unemployable.  
Although it is unclear from the evidence whether this level 
of disability was attributable solely due to his service-
connected mental condition the Board notes that the reports 
were provided by psychiatrists.  Therefore, the Board will 
resolve doubt in the veteran's favor and find that the 
conclusions that he was totally disabled and unemployable 
were based solely on his service-connected mental condition.  

Since no action was ever taken regarding this claim, the 
Board finds that the veteran's January 22, 1996 submission 
constitutes a pending claim for increased rating filed prior 
to June 19, 2001.  See 38 C.F.R. § 3.160(c ) (2007).  
Consequently, the veteran is entitled to at least an 
effective date of January 22, 1996, for the assignment of a 
100 percent rating for his service-connected mental 
condition.  

The Board will now consider whether a level of disability 
warranting a 100 percent rating was demonstrated by the 
evidence of record within the one-year period prior to 
January 22, 1996.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  In this case, the January 26, 1995 private 
psychiatric evaluation confirms that the veteran's service-
connected mental condition was productive of total social and 
occupational impairment within the one-year period preceding 
January 1996.  The Board notes that although the January 1995 
private evaluation is dated prior to the final March 1995 
rating decision it was not of record when that decision was 
made.  As such, it may be included in the current 
consideration as to whether it was factually ascertainable 
that an increase had occurred within one year from the date 
of the January 22, 1996 claim.  See Hazen, supra.  
Accordingly, an effective date of January 26,1995, for the 
award of a 100 percent schedular rating for organic 
personality disorder with associated depression is warranted.



Entitlement to an effective date earlier than April 8, 1994 
for the award of a TDIU.  

Pertinent Law and Regulations

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

As noted above, the effective date of an award of increased 
disability compensation is the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).

Analysis

The record reflects that the veteran's claim for TDIU was 
received on April 8, 1994.  In January 2003, the RO awarded a 
TDIU effective April 8, 1994.  

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the claim and 
whether it is factually ascertainable that the veteran was 
entitled to TDIU within one year prior to the date the claim 
was received.

In this case, the evidence does not indicate that a claim, 
either formal or informal, for TDIU was received prior to 
April 8, 1994.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  The veteran does not contend otherwise.  

In the absence of any claim for TDIU other than that received 
on April 8, 1994, the question that must accordingly be 
answered is whether the evidence demonstrates entitlement to 
TDIU within the one year period prior to the date of receipt 
of that claim.  See 38 C.F.R. § 3.400(o).  The medical 
evidence does not reflect any indication during this period 
in which the veteran was found to be unemployable due to 
service-connected disability, nor does it show that he 
claimed to have been unemployable.  In fact, the medical 
evidence during this period, namely a March 1993 VA discharge 
indicated that the veteran was working at Nassau County 
Medical Center.  

As explained in the law and regulations section above, the 
effective date of a TDIU award is the earliest date that it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).  In this case, it was not factually 
ascertainable that the veteran became unemployable due to 
service-connected disability prior to April 8, 1994.

In summary, based upon a review of the evidence on file, and 
for reasons and bases expressed above, the Board finds that 
the currently assigned effective date of April 8, 1994 is the 
earliest effective date assignable for TDIU.  The appeal is 
therefore denied.


ORDER

Entitlement to an effective date of January 26, 1995, for an 
award of a 100 percent schedular rating for organic 
personality disorder with associated depression is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to an effective date earlier than April 8, 1994, 
for an award of TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


